DETAILED ACTION
Claims 1-2, 7-13 & 17-20 are pending as amended on 03/05/21.

Response to Amendment
This non-final action is a response to the amendment & RCE filed March 5, 2021.  Claims 1 & 9 have been amended as a result of the previous action; the rejections have been redone accordingly.

Claim Objections
Claim 9 is objected to because of the following informalities: the phrase “the edge second” appears to be a typo.
Claim 19 is objected to because of the following informalities: The claim is listed as “currently amended” but appears to have no amendment notations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With regard to claims 1, 9 & 19, Applicants’ original disclosure, while providing for the “edge section” of the inner label as an edge for the inner/outer label combination (e.g. [0021]), does not provide an edge section as an edge for the liner-label combination; rather, the edge section of the labels is offset inward from the edge of the liner in the typical fashion, and does not comprise the liner as claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milson, US 8,507,065 in view of Vidler et al., US 7,758,080.
With regard to claims 1, 8-9 & 19-20, Milson teaches a label roll comprising a release liner web (1) having a plurality of adhesive labels adhered to the liner, wherein the labels comprise a main label (2), as well as a partially perforated inner label (21) half circle would have been a prima facie obvious shape change yielding substantially the same effect) rounded end (22) and a backside discontinuous pattern of adhesive deadener (31) leaving adhesive patches which are evenly spaced and situated along a periphery of the inner label, wherein the label roll can be fed from a holding rod (91) toward an applicator, removing the labels from the liner, and the spent liner web with labels and tabs removed can be collected on a take-up rod (93) without breaking (throughout, e.g. abstract, [FIGS. 1-9]).
While this reference does not expressly disclose that the circular grasping end of the inner label is substantially in line with and serves as an unperforated edge section of the labels and also forms a gap at this edge, this was a conventional design in the insert label art, as shown for example by Vidler, which shows a second label with a graspable release edge shape which is delineated by a gap at the edge of the master label (throughout, e.g. [Col. 4, 34-37 & FIG. 1]).  It would have been obvious for one of ordinary skill in the art to combine the graspable ‘edge’ orientation of Vidler with the teachings of Milson, in order to provide an easily grasped convex insert label which is located at an alternate edge region according to well-known design with predictable success.  In such a combination the circular, graspable edge section ‘comprises’ a label edge with a gap (and is also next to a liner edge as well).
With regard to claims 2 & 11-13, the teachings of Milson have been detailed above, and while this reference does not expressly disclose that there are two perforated edges and two opposite edges that are not perforated, Milson (as well as Vidler) teaches that one may cut or perforate, or ‘full cut’ or ‘half cut’ such a label, preferably perforating the periphery except for the ‘half circle’ tab for grasping it, which 
With regard to claims 7, second label (21) is proximate a bottom edge of the main label [FIG. 1].
With regard to claim 10, second label (21) has opposing parallel edges which may be perforated [FIG. 1].
With regard to claim 17, the web in question is considered to be a “film”.
With regard to claim 18, the teachings of Milson have been detailed above, and while this reference does not expressly disclose whether its release liner is ‘paper-based’, this species represents one of a limited group of conventional options for label release liners across the entirety of the labeling art, any of which would have been obvious for one of ordinary skill in the art to try, with predictable results.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed March 5, 2021 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  As noted above, Applicant’s disclosed edge section of the label does not ‘comprise’ the liner or any part (i.e. edge) thereof.  With regard to the obviousness rejection, while the previously applied Gelsinger (which placed a label insert at the edge of the label combination, rather than internally) did not also teach a ‘gap’ between the grasp tab and the master 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745